I respectfully dissent from the majority's opinion in this case for the reason that, applying a balancing test, weighing the public's interest in prosecuting the gravest offenses against the need that convictions be based on trustworthy evidence, it is clear that a different result is warranted. *Page 241 
The current criminal code, proposed as 1972 Am. Sub. H.B. 511, was enacted after a seven-year study, and provided the most comprehensive revision of Ohio's substantive criminal law since 1815. See Introduction to Ohio Legislative Service Commission Summary of Am. Sub. H.B. 511. Thus, the current statutes are the result of an extensive evaluation and revision of Ohio's criminal code. R.C. 2901.13 establishes the limitation of criminal prosecutions for various offenses. Prosecution for a felony, other than murder or aggravated murder, must be commenced within six years, prosecution for all misdemeanors, except minor misdemeanors must be commenced within two years, and prosecution for minor misdemeanors must be commenced within six months. The Legislative Service Commission Comment to Am. Sub. H.B. 511 notes that "[i]n the case of aggravated murder or murder, the grave nature of the offense overrides the general policy behind limiting criminal prosecutions, and therefore, no limitation is provided."
In contrast, the statute affords only two years to commence a misdemeanor action.
There is a dearth of decisions interpreting the bigamy statute; in fact, the most recent decisions available are thirty-seven and forty-one years old, respectively.1 There are also few cases interpreting what constitutes the discovery of the corpus delicti, particularly when the crime alleged is a misdemeanor. In this vacuum of precedent, the framework of R.C.2901.13 suggests that a balancing test should be applied to cases such as the one sub judice, when prosecution is delayed well beyond the statute of limitations as the result of the timing of the discovery of the corpus delicti.2 A balancing test, applied on a case-by-case basis, allows a court to examine the gravity of the offense and weigh the need to prosecute the most serious offenses against the need to ensure that convictions are based on the most trustworthy evidence. Both concerns are equally important regarding instilling and maintaining the public's confidence in the integrity of the criminal justice system.
In State v. Hensley (1991), 59 Ohio St.3d 136, 138,571 N.E.2d 711, 714, the court also looked to the Comment of the Legislative Service Commission to R.C. 2901.13, citing the Committee Comment to Am. Sub. H.B. No. 511: *Page 242 
"The section [R.C. 2901.13] gives various special rules for determining when time limits begin to run and for tolling the time limits, so that the basic thrust of the measure is todiscourage inefficient or dilatory law enforcement rather than give offenders the chance to avoid criminal responsibility for their conduct. * * * The rationale for limiting criminalprosecutions is that they should be based on reasonably fresh,and therefore more trustworthy evidence." (Emphasis added.)
Thus the primary reason for the creation of the limitations of actions statute is to ensure that prosecutions proceed based only on trustworthy evidence.
The decision in State v. Hensley (1991), 59 Ohio St.3d 136,571 N.E.2d 711, upheld the defendant's conviction on charges of rape of a person under thirteen years of age, when the earliest dates of the crimes occurred fourteen years before he was indicted. The public policy reasons supporting the decision inHensley are obvious: as far as the gravity of an offense is concerned, child rape is not far from murder. Additionally, the prosecution and the defense will face the same problems regarding the trustworthiness of the evidence. The interest in prosecuting a particularly heinous offense outweighs the concern over the staleness of the evidence.
However, in the case, sub judice, where the marriage occurred fourteen years before the indictment, a balancing approach reaches a completely different result. The state and the defendant begin on uneven playing fields. In this instance, the state can prove its case solely on the basis of public records. The application for a marriage license for Edward Hurr and Doris M. Butcher was filed November 23, 1955. The application for a marriage license for Edward F. Edwards and Lucy J. Socha was filed on July 6, 1981. The petition for dissolution of the marriage between Doris May Hurr and Edward E. Hurr was filed on June 11, 1992, and the decree dissolving the marriage was filed July 24, 1992. The application to change his name from Edward Edwards Hurr to Edward Edwards was filed on August 7, 1992.
Further, case law indicates that the state need only prove the existence of a first marriage, and account for the existence of the first wife. Once the marriage is established, the presumption is that it continues, and the state is not required to prove the absence of a divorce. Hanley v. State (1896), 5 O.C.D. 488, 12 Ohio C.C. 584.3 As all of the evidence on which the state can rely to present its case consists of public records, there is no risk that its evidence will ever be stale. *Page 243 
Nor will the state need to prove Edwards's culpable mental state. R.C. 2919.01 provides that "[n]o married person shall marry another * * * in this state," thus implying that bigamy is a strict liability offense. Where the statute is silent, but plainly indicates a purpose to impose strict liability, no culpable mental state need be shown. R.C. 2901.21. The statute itself is silent as to the required mental culpability; however, the phrase "no person shall" has been interpreted to indicate an intent to impose strict liability. State v. Cheraso (1988),43 Ohio App.3d 221, 540 N.E.2d 326.
In contrast, Edwards and Lucy Socha were married almost sixteen years ago, twenty-one years after Edwards maintains that his marriage to Doris Butcher had been dissolved. The parties have already been unable to find anyone with information on the alleged dissolution. A primary witness, the alleged "victim," Lucy Socha, died four years ago.4 Other witnesses may no longer be available, and if they are available, they may not be able to remember the relevant facts accurately. Thus, any evidence which Edwards would need for his defense is unquestionably stale.
As a further consideration, the specific facts of this case illustrate the need for additional scrutiny. The state is relying solely on Michael Socha's testimony that he did not discover the corpus delicti until 1994. Michael Socha is neither a "victim" of bigamy nor of falsification. The record reveals a history of confrontations between Michael and his sister. Most noteworthy, however, is the fact that Michael is currently involved in litigation in the probate court, challenging Edwards's right to inherit under Lucy's will.
There is evidence in the record that indicates Michael Socha may have had knowledge of the corpus delicti much before 1994. Michael Socha was involved in adversarial proceedings with his sister as early as 1988, regarding disputes over their father's will. In a motion Michael Socha had filed in probate court on October 20, 1988, he refutes an allegation against him by alleging that it was made "to divert the court's attention from [acts of] Edward Edwards, the alleged spouse of the Executrix Lucy Socha." (Emphasis added.) Certainly, if Michael Socha had such suspicions in 1988, he should have discovered the corpusdelicti long before 1994. In addition, where, as here, the state can prove its case solely on the basis of public records, it seems patently unfair not to impute this same knowledge, which indicates an earlier discovery of the corpus delicti, to others, including Michael Socha.
The majority is correct when it notes that "neither the wisdom of proceeding with this prosecution nor the likelihood of its success on the merits is before us." *Page 244 
However, the result reached by the majority risks that ultimately, Edwards may serve a maximum sentence of eighteen months in prison. See R.C. 2929.41. This potential deprivation of freedom can be avoided. Additionally, the "victim," Lucy Socha, is dead, and there is no evidence to indicate that she suffered any harm from Edwards's alleged crimes while she was living.
In the instant case, the interest in prosecuting Edwards does not outweigh the need for trustworthy evidence. The need for a fair trial is a vital consideration. Where, as here, the state has a distinct advantage over the defendant in the availability and the trustworthiness of the evidence, the alleged crimes are first-degree misdemeanors, and the record indicates that the party responsible for bringing the alleged crimes to the prosecutor's attention may have questionable motives, a balancing test allows a more just decision than that reached by the majority.
I would hold that this action is time-barred.
1 State v. Schreckengost (M.C. 1960), 13 O.O.2d 335, 170 N.E.2d 307; Kontner v. Kontner (1956), 103 Ohio App. 360, 3 O.O.2d 384, 139 N.E.2d 366.
2 For example, in State v. Hensley (1991), 59 Ohio St.3d 136,571 N.E.2d 711, a case involving the heinous crime of child rape, the court refined the general rule, and held that thecorpus delicti in crimes involving child abuse or neglect is discovered when a responsible adult, defined in R.C. 2151.421, discovers the corpus delicti. Thus, the defendant's conviction was upheld even though fourteen years had passed between the wrongful acts of the defendant and the indictment.
3 However, the propriety of this holding must be questioned in 1997, where the rising divorce rate creates an entirely different presumption.
4 As Edward was fifty-six and Lucy was fifty-two at the time of their marriage, it is reasonable to assume that the subject of prior relationships and/or marriages would have been discussed.